United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2084
                                   ___________

Melissa L. Burnett,                  *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Tenet Healthsystem Hospitals,        *
doing business as Lutheran Medical   *     [UNPUBLISHED]
Center, Inc.,                        *
                                     *
                   Appellee.         *
                                ___________

                             Submitted: November 7, 2001

                                 Filed: November 13, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Melissa L. Burnett appeals the district court's* denial of Burnett's motion to
vacate an adverse arbitration award in her employment discrimination lawsuit against
Tenet Healthsystem Hospitals. We grant Burnett's motion to supplement her brief.



      *
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
       Having carefully reviewed the record and the parties' submissions, we conclude
the district court properly denied Burnett's motion to vacate for the reasons stated by
the court. We decline to address Burnett's constitutional arguments, which she raises
for the first time on appeal. See Liberty State Bank v. Minnesota Life & Health Ins.
Guar. Ass'n, 149 F.3d 832, 834 (8th Cir. 1998). Accordingly, we affirm. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-